

EXHIBIT 10.1


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”), dated January 23, 2006, is
made between Massimiliano Pozzoni (“Seller”), Ameriprint International Ltd., a
Nevada corporation (the “Buyer”), and Kevin Moe, the sole officer and director
of Buyer (“KM”).


RECITALS


WHEREAS, State of Alaska Oil and Gas Leases ADL 389208, 389932, 390087, 390383,
390567 and 390572 (hereinafter called the “Issued Leases”), are owned by Seller;
and


WHEREAS, State of Alaska Oil and Gas Leases ADL 390722, 390723 and 390745
(hereinafter called the “Un-issued Leases”), have not been issued by the State
of Alaska as of the date of this Agreement, but Seller owns the rights to said
Un-issued Leases, which Seller contemplates will be issued at a date subsequent
to the Closing (as hereinafter defined); and


WHEREAS, for the purposes of this Agreement, the Issued Leases and the Un-issued
Leases are hereinafter collectively referred to as the “Leases” or the “Assets”;
and


WHEREAS, Seller desires to sell and convey to Buyer, and Buyer desires to
purchase and acquire from Seller, the Leases upon the terms and conditions
hereinafter provided for in this Agreement; and


WHEREAS, capitalized terms used, and not otherwise defined, in this Agreement
shall have the meanings assigned to such terms in Section 7.1(a).


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties agree as follows:


ARTICLE I


TRANSFER OF ASSETS


Section 1.1     Sale and Purchase of the Leases. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, the Seller shall
sell, convey, assign, deliver and transfer to the Buyer, all of its rights,
title and interest in the Leases and the Buyer shall buy and take possession of,
all of the Sellers’ right, title and interest in and to the Leases. Buyer
acknowledges and agrees that the non-issuance of the Un-issued Leases shall not
be considered a title defect for purposes of this Agreement.


ARTICLE II


PURCHASE PRICE


Section 2.1     Purchase Price. As consideration for the Leases and the
covenants and agreements of the Seller made herein, the Buyer shall, at the
Closing, issue to Seller a stock certificate representing 2,000,000 fully paid
and non-assessable shares of Buyer’s common stock (the “Purchase Price”).

1

--------------------------------------------------------------------------------



ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller represents and warrants to the Buyer and KM as follows:


Section 3.1     Due Authorization. The Seller is the legal and beneficial owner
of the Assets and has all necessary power and authority to enter into this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereunder and thereunder. The execution, delivery and performance
of this Agreement and the other Transaction Documents to be executed and
delivered by the Seller and the consummation by the Seller of the transactions
contemplated hereunder and thereunder have been duly and validly authorized by
all necessary action on the part of the Seller. This Agreement has been and the
other Transaction Documents have been or will be, as applicable, duly executed
and delivered by the Seller and, assuming the due authorization, execution and
delivery hereof by the Buyer, constitute, or will constitute, as applicable
legal, valid and binding agreements of the Sellers.


Section 3.2     Non-Contravention. The execution, delivery and performance by
the Seller of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby do not and will
not (a)  require any consent or other action by any Person under, constitute a
default under or give rise to a right of termination, cancellation, change of
any right or obligation, acceleration of any right or obligation or loss of any
benefit or material adverse modification of the effect of, under any provision
of any Contract, agreement or other instrument to which the Seller is a party or
that is binding upon the Seller, or (b) violate, conflict with or result in any
breach, default or contravention of (with due notice or lapse of time or both),
or the creation or imposition of any lien, claim, encumbrance, preference, right
or security interest (collectively, “Liens”).


Section 3.3     Finders and Investment Bankers. There is no broker, finder or
other intermediary who has been retained by or is authorized to act on behalf of
the Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.


Section 3.4     Accuracy of Statements. The representations and warranties of
the Seller contained in this Agreement, taken together and as modified by any
Exhibits or Schedules do not contain any untrue statement of a material fact and
do not omit to state a material fact that would make the representations and
warranties untrue in a material respect.


Section 3.5     Issued Leases. The Issued Leases are in full force and effect,
and Seller has or will have as of the Closing fully complied with all of the
terms and provisions thereof which it is obligated to perform for all periods up
to the Closing. Seller has the right to assign and convey or cause to be
assigned and conveyed the Issued Leases, all of which shall be free and clear of
any liens and encumbrances and provide for a net revenue interest to Seller of
not less than 87.5% prior to reservation of an overriding royalty equal to five
percent (5%).


2

--------------------------------------------------------------------------------



Section 3.6     Un-issued Leases. At such time as the Un-issued Leases are
issued, Seller shall own or otherwise have the right to assign and convey or
cause to be assigned and conveyed the Un-issued Leases, all of which shall be
free and clear of any liens and encumbrances and provide for a net revenue
interest to Seller of not less than 87.5% prior to reservation of an overriding
royalty equal to five percent (5%).


Section 3.7     No Litigation. There is no litigation or governmental
investigation or proceeding pending or, to the knowledge of the Seller,
threatened affecting the Leases or which would have the effect of restraining or
prohibiting any of the transactions contemplated by this Agreement.


Section 3.8     Independent Investigation. Seller has relied upon its own
independent investigation and Seller has made such investigation of the Leases
as Seller deemed appropriate under the circumstances. Seller has not been given
any oral or written representations or assurances from any other person other
than as set forth herein.


Section 3.9     No Other Representations. Except as specifically set forth in
this Article III, the Seller has not made, and the Buyer agrees it has not
relied upon, any other representations or warranties, whether expressed or
implied.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES
OF THE BUYER AND KM


Buyer and KM represent and warrant to the Seller as follows:


Section 4.1     Corporate Existence and Power. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and all other jurisdictions in which it is
required to be qualified to engage in business, and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business substantially as now conducted, except where the failure to do so would
not have, individually or in the aggregate, a Buyer Material Adverse Effect. For
purposes of this Agreement, the term “Buyer Material Adverse Effect” means any
event, change, occurrence, circumstance or development which has had or, to the
Knowledge of the Buyer, would have a material adverse effect on the condition
(financial or otherwise), business, assets or results of operations of the
Buyer, or that materially adversely affects the ability of the Buyer to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents or materially impairs or delays the Buyer’s ability to
perform its obligations hereunder and thereunder.


Section 4.2     Corporate Authorization. Buyer has all necessary corporate power
and authority to enter into this Agreement and the other Transaction Documents
and to consummate the transactions contemplated hereunder and thereunder. The
board of directors of the Buyer has approved this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
no further corporate or stockholder action is required on the part of the Buyer
in connection with the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents. The execution, delivery and
performance of this Agreement and the other Transaction Documents to be executed
and delivered by the Buyer and the consummation by the Buyer of the transactions
contemplated hereunder and thereunder have been duly and validly authorized by
all necessary corporate action on the part of the Buyer. This Agreement has been
and the other Transaction Documents have been, or will be, as applicable, duly
executed and delivered by the Buyer and, assuming the due authorization,
execution and delivery hereof by the Sellers, constitute, or will constitute, as
applicable, legal, valid and binding agreements of the Buyer.

3

--------------------------------------------------------------------------------



Section 4.3     Governmental Authorization. The execution, delivery and
performance by the Buyer of this Agreement and the other Transaction Documents
and the consummation by the Buyer of the transactions contemplated hereby and
thereby do not require any consent, approval, compliance, exemption,
authorization or permit of or other action by, or filing with, any Governmental
Authority, other than such requirements which have already been completed,
filings and approvals which are not required prior to the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
or where the failure of any such consent, approval, compliance, exemption,
authorization or permit to be obtained, action to be taken or filing to be made
would not have, individually or in the aggregate, a Buyer Material Adverse
Effect.


Section 4.4     Non-Contravention. The execution, delivery and performance by
the Buyer of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby do not and will
not (a) contravene or conflict with or result in any violation or breach of any
provision of the certificate of incorporation or bylaws of the Buyer,
(b) assuming compliance with the matters referred to in Section 4.3, contravene
or conflict with or result in a violation or breach of any provision of any
Requirement of Law or Order binding upon or applicable to the Buyer, or
(c) require any consent or other action by any Person under, constitute a
default under or give rise to a right of termination, cancellation or
acceleration of any right or obligation or to the loss of any benefit or
material adverse modification of the effect (including an increase in the price
paid by, or cost to, the Buyer) of, or under any provision of any agreement or
other instrument to which any Buyer is a party or that is binding upon any Buyer
or any license, franchise, permit or other similar authorization held by any
Buyer or (d) violate, conflict with or result in any breach, default or
contravention of (with due notice or lapse of time or both), or the creation or
imposition of any Liens on any asset of the Buyer or that would not have,
individually or in the aggregate, a Buyer Material Adverse Effect.


Section 4.5     Financial Condition. The Buyer has delivered to the Seller true
and correct copies of (i) the audited financial statements of Buyer for the
fiscal year ended April 30, 2005 (the “Buyer Annual Financials”) and (ii) the
unaudited financial statements of the Buyer for the fiscal quarters ended July
31, 2005 and October 31, 2005 (the “Buyer Interim Financials”). The Buyer Annual
Financials and the Buyer Interim Financials have been prepared in accordance
with GAAP and present fairly in all material respects the combined or
consolidated financial condition (as applicable) of the applicable entities, as
the case may be, as of the dates thereof, and the combined or consolidated
results of operations (as applicable) of the applicable entities for the period
then ended.

4

--------------------------------------------------------------------------------



Section 4.6     Absence of Certain Changes. Since October 31, 2005, the Buyer
has operated its business, in all material respects, in the ordinary course
consistent with past practices, and there has not been a Buyer Material Adverse
Effect.


Section 4.7     Litigation. No litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, threatened against the Buyer or any of Buyer’s officers or directors which,
if adversely determined, would reasonably be expected to have a Buyer Material
Adverse Effect.


Section 4.8     Taxes. The Buyer has timely filed all Tax Returns and reports
required to be filed by it and has paid all Taxes as shown to be owed on such
returns and reports.


Section 4.9     Title to Properties; Leases. The Buyer has good and marketable
title to, or in the case of leased property and assets, valid leasehold
interests in, all of its tangible personal properties and assets used or held
for use in the conduct of its business, and such properties and assets are free
and clear of any Liens.


Section 4.10     Compliance with Laws; Government Approvals.


(a)     The Buyer is in compliance with any Requirement of Law, Order, permit,
license or other governmental authorization or approval applicable to its
business or by which any of its properties, assets or operations of its business
is bound or affected, except for failures to comply or violations that would not
have, individually or in the aggregate, a Buyer Material Adverse Effect. To the
Buyer’s and KM’s Knowledge, since October 31, 2005 the Buyer, in the operation
of its business, has not violated any applicable Requirement of Law, Order,
permit, license or other governmental authorization or approval, except for
violations which, individually or in the aggregate, would not have a Buyer
Material Adverse Effect.


(b)     The Buyer holds all Orders and all consents, permits, licenses,
variances, exemptions and approvals from Governmental Authorities that are
material to the operation of its business. The Buyer is in compliance with the
terms of such consents, permits, licenses, variances, exemptions, orders and
approvals, except where the failure to so comply would not have, individually or
in the aggregate, a Buyer Material Adverse Effect.


Section 4.11     Environmental Matters.


(a)     The Buyer has complied with and is in compliance with all Environmental
Laws applicable to its business, except for such instances of noncompliance that
would not have, individually or in the aggregate, a Buyer Material Adverse
Effect;


(b)     The Buyer holds and has held all permits required pursuant to
Environmental Laws in connection with its business and is and has been in
compliance with such permits, except for the failure to hold such permits and
such instances of noncompliance that would not have, individually or in the
aggregate, a Buyer Material Adverse Effect; and


(c)     There is no action, suit, claim, investigation or proceeding (whether
judicial, arbitral, administrative or other) pending or, to the Buyer’s or KM’s
Knowledge threatened against Buyer pursuant to Environmental Laws that would
have, individually or in the aggregate, a Buyer Material Adverse Effect.

5

--------------------------------------------------------------------------------



Section 4.12     Insurance. The Buyer is covered by insurance in scope and
amount customary and reasonable for the conduct of its business.


Section 4.13     Accuracy of Statements. The representations and warranties of
the Buyer contained in this Agreement, taken together and as modified by any
Schedules or Exhibits, do not contain any untrue statement of a material fact
and do not omit to state a material fact that would make the representations and
warranties untrue in a material respect.


Section 4.14     Securities and Exchange Commission Filings. The Buyer has filed
all forms, reports, schedules, statements and other documents (including all
exhibits, annexes, supplements and amendments to such documents) required to be
filed by it under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the Securities Act of 1933, as amended (the “Securities Act”), (such
documents shall be referred to herein as, the “SEC Reports”). The SEC Reports,
including any financial statements or schedules included or incorporated therein
by reference, at the time they were filed, (i) complied in all material respects
with the requirements of the Exchange Act or the Securities Act or both, as the
case may be, applicable to those SEC Reports and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated or necessary in order to make the statements made in those SEC Reports,
in the light of the circumstances under which they were made, not misleading.


Section 4.15     Finders and Investment Bankers. There is no broker, finder or
other intermediary who has been retained by or is authorized to act on behalf of
the Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.


Section 4.16     No Other Representations. Except as specifically set forth in
this Article IV, the Buyer has not made, and the Seller agrees that it has not
relied upon, any other representations or warranties, whether expressed or
implied.


Section 4.17     Buyer Reliance. The Buyer acknowledges that it and its
representatives have had a reasonable opportunity to meet with the Seller to
discuss the Assets and that it has relied upon its own independent investigation
of the Assets in reaching the determination to purchase the Assets. The Buyer
acknowledges that neither the Seller nor any other person has made any
representation or warranty, expressed or implied, as to the accuracy or
completeness of any information regarding the Assets furnished or made available
to the Buyer and its representatives, except as expressly set forth in this
Agreement.


Section 4.18     No Material Liabilities or Obligations. Buyer has no material
liabilities or future obligations contingent, contractual or otherwise including
but not limited to notes payable and accounts payable and is not a party to any
executory agreements.


Section 4.19     OTCBB Listing. Buyer’s common stock is traded on the NASD OTC
Bulletin Board and is not subject to any notice of suspension or delisting.

6

--------------------------------------------------------------------------------



Section 4.20     Buyer Not Subject To Bankruptcy. Buyer is not and has not been
the subject of any voluntary or involuntary bankruptcy proceedings.


Section 4.21     Capitalization of Buyer. Buyer has 10,000,000 shares of common
stock and 0 shares of preferred stock issued and outstanding and has no
outstanding options, warrants or other securities exercisable or convertible
into shares of Buyer’s common or preferred stock.


Section 4.22     Blank Check Company Status; Shell Company Status. Buyer is not
a “blank check company” as such term is defined by Rule 419 of the Securities
Act and has never offered any securities pursuant to Rule 419 of the Securities
Act. Buyer is not a “shell company” as defined in SEC Release No. 33-8587.


Section 4.23     Discontinuance of Present Operations. Should it choose to do
so, Buyer can discontinue all of its present business operations without any
Buyer Material Adverse Effect.


Section 4.24     Minute Book. Buyer’s Minute Book is accurate, complete and up
to date.


ARTICLE B


COVENANTS


Section 5.1     Confidentiality. Seller, Buyer and KM acknowledge that the
transactions described herein are of a confidential nature and each of Seller,
Buyer and KM agrees not to disclose any of such confidential information, except
to (i) their respective legal, financial, and accounting advisors, (ii) their
lenders, shareholders, officers, and directors, or (iii) as required by law.


Section 5.2     Further Assurances.


(a)     From time to time following the Closing, at the request of any of the
parties and without further consideration, the Buyer or the Seller, as the case
may be, shall cause their applicable Affiliates to, execute and deliver such
further documents, perform such further acts, and fully cooperate with each
other, as may be reasonably necessary in order to effectively transfer and
convey the Assets to the Buyer on the terms herein contained, and to otherwise
comply with the terms of this Agreement and the other Transaction Documents.


Each of the parties shall, as promptly as practicable after the Closing Date,
make all filings required to be made by it under any Requirement of Law relating
to the transactions contemplated by this Agreement and shall cooperate with the
other parties with respect to such filings.


Section 5.3     Indemnification.


(a)     The Seller agrees to indemnify and hold harmless the Buyer (and its
directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the “Buyer Indemnified Parties”) from and
against any Losses arising out of or relating to any breach by the Seller of any
representation, warranty, covenant or agreement of the Seller pursuant to this
Agreement.

7

--------------------------------------------------------------------------------



(b)     The Buyer agrees to indemnify and hold harmless the Sellers (and its
directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the “Seller Indemnified Parties”, and
together with the Buyer Indemnified Parties, the “Indemnitees”) from and against
any Losses arising out of or relating to any breach by the Buyer of any
representation, warranty, covenant or agreement of the Buyer pursuant to this
Agreement


Section 5.4     Indemnification Procedures.


(a)     Promptly after discovery or receipt by any Indemnitee of notice of any
demand, claim or circumstance which would or might give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in Losses, the
Indemnitee shall give written notice thereof (the “Claims Notice”) to the Person
or Persons obligated to provide indemnification pursuant to Section 5.3
(collectively, the “Indemnifying Party”). The Claims Notice shall describe the
Asserted Liability in reasonable detail and shall indicate the amount
(estimated, if necessary, and to the extent feasible) of the Losses that have
been or may be suffered by the Indemnitee. The Indemnitee shall thereupon give
the Indemnifying Party reasonable access to the books, records and assets of the
Indemnitee which evidence or support such Claims Notice and any act, omission or
occurrence giving rise to such claim and the right, upon prior notice during
normal business hours, to interview any appropriate personnel of the Indemnitee
related thereto. Not more than thirty (30) days following receipt of the Claims
Notice, the Indemnified Party shall give written notice to the Indemnitee that
it either (i) accepts liability for the matter set forth in the Claims Notice,
and the amount thereof, or (ii) disputes such liability and/or the amount
thereof, and the specific grounds for such dispute. Failure of the Indemnitee to
give the notice provided in the preceding sentence within the time period there
provided shall have the same effect as notice under clause (i) of the preceding
sentence. If the Indemnifying Party gives timely notice to the Indemnitee that
it disputes liability for the matter set forth in a Claims Notice, and/or the
amount thereof, the parties shall endeavor for a period of twenty (20) days
following the Indemnitee’s receipt of such notice (the “Reconciliation Period”)
to resolve their differences. Thereafter, any party shall be free to institute
litigation to resolve such differences.


(b)     The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability for which it has
accepted, or is deemed to have accepted, liability pursuant to Section 5.4(a).
If the Indemnifying Party elects to compromise or defend such Asserted
Liability, it shall within thirty (30) days (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee in writing of its intent
to do so. In such event, the Indemnitee shall cooperate, at the expense of the
Indemnifying Party, in the compromise of, or defense against, such Asserted
Liability and may also, at its option, choose to participate in such defense or
compromise through counsel of its choosing at its expense. If the Indemnifying
Party elects not to compromise or defend the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such Asserted Liability. Notwithstanding the foregoing, neither the Indemnifying
Party nor the Indemnitee may settle or compromise any claim over the written
objection of the other; provided, however, that (i) consent to settlement or
compromise shall not be unreasonably withheld or delayed and (ii) the
Indemnifying Party may settle claims for monetary damages, only, without the
consent of the Indemnitee.

8

--------------------------------------------------------------------------------



(c)     Notwithstanding any other provision contained herein to the contrary,
the failure to notify, or any delay in notifying, the Indemnifying Party of an
Asserted Liability will not relieve the Indemnifying Party of any liability that
it may have to the Indemnitee, except to the extent the Indemnifying Party’s
position is prejudiced as a result of any failure or delay of the Indemnitee in
providing any Claims Notice to such Indemnifying Party.


Section 5.5     Confidential Information. At all times after the Closing Date,
the parties and their directors, officers, employees, accountants, consultants,
legal counsel, investment bankers, agents and other representatives shall treat
in confidence, and shall not use in any manner, information obtained from
another party that is confidential or proprietary (“Confidential Information”).
Confidential Information shall not be communicated to any third Person (other
than the parties’ respective counsel, accountants, financial advisors or
consultants who shall also agree to maintain the confidentiality of, and to not
use, the Confidential Information). The obligation to treat Confidential
Information in confidence shall not apply to any Confidential Information which
(i) is or becomes available to any party from a source other than another party,
(ii) is or becomes available to the public other than as a result of disclosure
by such party or (iii) is required to be disclosed under applicable law or
judicial process, but only to the extent it must be disclosed.


ARTICLE VI


CLOSING


Section 6.1     Closing Date and Place. The closing of the transactions
contemplated hereby (the “Closing”) is taking place at the offices of Gottbetter
& Partners, LLP, 488 Madison Avenue, New York, New York 10022, on the date
hereof or as soon thereafter as is possible (the “Closing Date”).


Section 6.2     The Sellers’ Closing Obligations. The Seller shall deliver to
Buyer duly executed bills of sale and assignment, and such other documents or
instruments of conveyance, transfer or assignment, as are necessary or
reasonably appropriate to vest or confirm in the Buyer, all of the Sellers’
right, title and interest in and to all of the Assets, all of which documents
shall be in form and substance reasonably satisfactory to counsel for the Buyer;


Section 6.3     The Buyer’s Closing Obligations. At the Closing, the Buyer shall
deliver to Seller (a) the Purchase Price; (b) certified copies of the
resolutions of the board of directors of the Buyer approving the transactions
contemplated by this Agreement including the appointment of such officers and
directors of Buyer as directed by Seller effective at the Closing; (c) duly
executed bills of sale and assignment, and such other documents or instruments
of conveyance, transfer or assignment, as are necessary or reasonably
appropriate to vest or confirm in the Buyer all of Seller’s right, title and
interest in and to all of the Assets, all of which documents shall be in form
and substance reasonably satisfactory to counsel for the Buyer; (d) good
standing certificates from Nevada and any other jurisdiction in which Buyer is
required to be qualified to engage in business; (e) copies of Buyer’s Tax
Returns, (f) the resignation of KM as an officer of Buyer, effective at Closing,
and (g) the resignation of KM as a director of Buyer, such resignation to be
effective at such time as determined by Seller, but in all events not more than
three months after the Closing Date.

9

--------------------------------------------------------------------------------



Section 6.4     Post Closing Conditions.


(a)     Immediately following issuance to Seller of the Un-issued Licenses,
Seller shall execute, acknowledge (where applicable) and deliver to Buyer, or
cause to be executed, acknowledged (where applicable) and delivered to Buyer, or
to Buyer’s designee, assignments of each of the Un-issued Leases transferring
100% of the record title to the Un-issued Leases from Seller to Buyer, or to
Buyer’s designee, but reserving to third persons, an overriding royalty equal to
five percent (5%), which overriding royalty shall also apply to all renewals and
extensions of the Un-issued Leases.


(b)     Buyer or its designee shall assume all obligations of Seller under the
Issued Leases for all periods from an dafter the date of this Agreement,
including the obligation to timely pay all rentals thereafter due under such
Issued Leases; and shall likewise assume all obligations of Seller on all
Un-issued Leases from and after the date of assignment of said Un-issued Leases
from Seller to Buyer or its designee, including the obligation to timely pay all
rentals thereafter due under such Un-issued Licenses.


(c)     Buyer or its designee agrees, at its sole cost and expense, to drill or
cause to be drilled, with in five (5) years after the Closing, to completion or
abandonment, a test well on at least one of ADL 390087, ADL 390722 or ADL
390723, as chosen at Buyer’s or its designees, discretion, to a bottomhole depth
and location at least sufficient to test both the West Foreland and Hemlock
Formation (the “Test Well”). Should Buyer or its designee fail to timely drill
or cause to be drilled the Test Well to completion or abandonment within five
(5) years after the Closing, Buyer or its designees shall forfeit its interest
in each of leases ADL 390087, ADL 390722 and ADL 390723, and shall promptly
execute and deliver to Seller; or its designee(s), an assignment of the
aforementioned leases free and clear to all liens and encumbrances except the
overriding royalties created by this Agreement, such assignment to be on a form
reasonably acceptable to Seller or its designee(s).


(d)     Should Buyer or its designee elect not to pay rentals on any of the
Leases, then Buyer or its designee shall notify Seller in writing, by certified
mail, not later than forty-five (45) days prior to a rental payment date, and
shall promptly execute and deliver to Seller, or its designee(s), an assignment
of the applicable Lease or Leases free and clear of all liens and encumbrances
except the overriding royalties created by this Agreement, such assignment to be
on a form reasonably acceptable to Seller or its designee(s).

10

--------------------------------------------------------------------------------



ARTICLE VII


MISCELLANEOUS


Section 7.1     Definitions.
 
(a)     As used in this Agreement, and unless the context requires a different
meaning, the following terms have the meanings indicated:


“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.


“Business Day” means any day other than a Saturday, Sunday or a federal holiday,
and shall consist of the time period from 12:01 a.m. through 12:00 midnight
Eastern Time.


“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection or other similar transactions in the ordinary course of
business), or guarantees the payment of dividends or other distributions upon
the shares of any other Person. The amount of any Person’s obligation in respect
of any Contingent Obligation shall (subject to any limitation set forth therein)
be deemed to be the principal amount of the debt, obligation or other liability
supported thereby.


“Contract” means any oral or written license agreement, lease, franchise,
contract, agreement, commitment or other binding arrangement (including any
amendments, modifications, extensions or replacements thereof) used in and
related to the Brands, which, for the avoidance of doubt, excludes all Contracts
related to software.


“Environmental Laws” means, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et
seq., the Resource Conservation and Recovery Act, 42. U.S.C. § 6901 et seq., the
Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., the Clean
Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act (Federal Water Pollution
Control Act), 33 U.S.C. § 1251 et seq., the Safe Drinking Water Act, 42 U.S.C.
§ 300f et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq., as any of the above statutes have been or may be amended from time to
time, all rules and regulations promulgated pursuant to any of the above
statutes, and any other foreign, federal, state or local law, statute,
ordinance, rule or regulation governing Environmental Matters, as the same have
been or may be amended from time to time, and all applicable judicial and
administrative decisions, orders, and decrees relating to Environmental Matters.

11

--------------------------------------------------------------------------------



“Environmental Matter” means any matter arising out of, relating to, or
resulting from pollution or protection of the environment.


“GAAP” means the generally accepted accounting principles in the United States
as defined by controlling pronouncements of the Financial Accounting Standards
Board, as from time to time supplemented and amended.


“Governmental Authority” means any domestic, foreign, international, national,
federal, state, provincial or local governmental, regulatory or administrative
authority, agency, commission, court, tribunal, arbitral body or self-regulated
entity.


“Knowledge” means with respect to any Person, the actual knowledge of the Person
and its affiliates following reasonable inquiry in the context of such
affiliates’ day-to-day responsibilities and not specifically for the purpose
hereof.


“Losses” mean any claims, actions, proceedings, losses, liabilities, damages,
costs and expenses including, without limitation, reasonable fees and expenses
of counsel incurred by the applicable Indemnitees in any claim, action or
proceeding.


“Order” means any order, judgment, injunction, award, decree or writ handed down
or imposed by any Governmental Authority.


“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) to such entity.


“Requirement of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license, franchise or determination
of an arbitrator or a court or other Governmental Authority or stock exchange,
in each case applicable or binding upon such Person or any of its property or to
which such Person or any of its property is subject or pertaining to any or all
of the transactions contemplated or referred to herein.


“Tax Returns” means all returns and reports required to be supplied to a tax
authority relating to Taxes.


“Transaction Documents” means, collectively, this Agreement, the Bill of Sale
and Assignment documents, and any other documents delivered pursuant to this
Agreement.


(b)     The following capitalized terms are defined in the following Sections of
this Agreement:
12

--------------------------------------------------------------------------------





Term
Section
Agreement
Preamble
Assets
Recitals
Buyer
Preamble
Buyer Annual Financials
4.5
Buyer Indemnified Parties
5.3(a)
Buyer Interim Financials
4.5
Buyer Material Adverse Effect
4.1
Closing
6.1
Closing Date
6.1
Confidential Information
5.15
Exchange Act
4.14
Indemnifying Party
5.4(a)
Indemnitees
5.3(b)
Liens
3.4
Securities Act
4.14
Seller
Preamble

 
Section 7.2     GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.


(a)     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF. EACH OF THE PARTIES HERETO AGREES THAT ANY LEGAL ACTION BETWEEN THE
PARTIES RELATING TO THE PERFORMANCE OF THIS AGREEMENT OR THE INTERPRETATION OR
ENFORCEMENT OF THE TERMS HEREOF OR THEREOF, SHALL EXCLUSIVELY BE BROUGHT IN THE
STATE OR FEDERAL COURTS OF THE STATE OF NEVADA, HAVING JURISDICTION OF THE
SUBJECT MATTER THEREOF, AND EACH PARTY IRREVOCABLY CONSENTS TO PERSONAL
JURISDICTION IN ANY SUCH STATE COURT, WAIVES ANY RIGHT TO OBJECT TO SUCH VENUE
OR TO ASSERT THE DEFENSE OF FORUM NON-CONVENIENS, AND AGREES THAT SERVICE OF
COMPLAINT OR OTHER PROCESS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL ADDRESSED
TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 7.11.


(b)     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.
13

--------------------------------------------------------------------------------



Section 7.3     Exhibits. Each Exhibit referred to herein is incorporated into
this Agreement. Such Exhibits need not be physically attached hereto to be valid
and binding if it is appropriately identified on its face.


Section 7.4     Entire Agreement; Construction.


(a)     This Agreement and the other Transaction Documents (including all
agreements and other documents contemplated herein and therein) constitute the
entire agreement among the parties relating to the subject matter hereof and
supersedes any prior understandings or agreements, written or oral, that relate
to the subject hereof (including any term sheets).


(b)     This Agreement and the other Transaction Documents may not be assigned
without the prior written consent of the other parties hereto; provided,
however, that the Buyer may, without the prior written consent of the Seller and
provided it remains liable for its obligations hereunder, assign its rights
under this Agreement and the other Transaction Documents to any existing or
newly-formed Affiliate or Affiliates of the Buyer.


(c)     This Agreement and the other Transaction Documents may not be amended
except by a writing that specifically references this Agreement and the other
Transaction Documents, as applicable, and that is signed by each party to this
Agreement and the other Transaction Documents, as applicable, provided that any
amendment requiring approval of the stockholders of the Buyer under Requirements
of Law may not be made without the requisite approval of those stockholders. The
parties agree that each of them participated in the preparation and negotiation
of this Agreement and the other Transaction Documents and the agreements
contemplated hereby and thereby and that none of this Agreement and the other
Transaction Documents nor any of the agreements contemplated hereby or thereby
shall be construed against any party by virtue of the fact that any party
prepared or drafted such agreements. Nothing in this Agreement and the other
Transaction Documents, expressed or implied, is intended or shall be construed
to confer upon, or create in, any Person other than the parties and their
respective successors and permitted assigns and Indemnitees any right, remedy,
claim or obligation under or by reason of this Agreement and the other
Transaction Documents, as the case may be.


Section 7.5     Interpretation. The table of contents and headings in this
Agreement are for reference only and shall not affect the meaning or
interpretation of this Agreement. Definitions shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references in this Agreement to Articles, Sections and
Exhibits shall be deemed to be references to Articles and Sections of, and
Exhibits to, this Agreement unless the context shall otherwise require. The
words “include,” “includes” and “including” when used in this Agreement shall be
deemed to be followed by the phrase “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument referred to herein shall mean such agreement, instrument or statute
as from time to time amended, modified or supplemented, including (in the case
of agreements or instruments) by waiver or consent and (in the case of statutes)
by succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.

14

--------------------------------------------------------------------------------



Section 7.6     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions of this Agreement.
If any provision of this Agreement, or the application of that provision to any
Person or any circumstance, is invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted for that provision in order to carry
out, so far as may be valid and enforceable, the intent and purpose of the
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of the provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of the provision, or the
application of that provision, in any other jurisdiction.


Section 7.7     Waiver. At any time, the Buyer, on the one hand, and the Seller,
on the other hand, may (a) extend the time for the performance of any of the
obligations of the other party or parties, as the case may be, (b) waive any
inaccuracies in the representations and warranties of the other party or
parties, as the case may be, contained in this Agreement or in any document
delivered under this Agreement or (c) subject to Requirements of Law, waive
compliance with any of the covenants or conditions contained in this Agreement.
Any agreement on the part of a party to any extension or waiver shall be valid
only if set forth in an instrument in writing signed by such party. The failure
of any party to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights.


Section 7.8     Survival. All representations and warranties contained in this
Agreement shall survive the Closing for a period of one (1) year (the
“Expiration Date”). Any representation, warranty or indemnity which is the
subject of a claim or dispute asserted in writing (or the subject of a
proceeding) on or prior to the Expiration Date shall survive with respect to
such claim or dispute until its final, non-appealable resolution.


Section 7.9     Counterparts; Telecopier. This Agreement may be executed in
several counterparts, each of which shall be an original and all of which
shall constitute one and the same Agreement. Signature pages exchanged by
telecopier shall be fully binding.


Section 7.10     Expenses. Each party shall pay all costs and expenses incurred
or to be incurred by, or on behalf of, such party and its Affiliates in
negotiating and preparing this Agreement and carrying out the transactions
contemplated hereby, including, without limitation, the fees and expenses of
attorneys, investment bankers, finders, brokers, accountants and other
professionals. 


Section 7.11     Notices. Notices hereunder shall be in writing and in tangible
form (rather than by e-mail or similar electronic form) and served by certified
United States Mail, express overnight delivery, or telecopier, and shall be
deemed effective upon receipt. Notices to the Buyer and KM shall be addressed
to: Ameriprint International Ltd., 475 Howe Street, Suite 1030, Vancouver,
British Columbia, Canada V6C 2B3, with a copy to Conrad C. Lysiak, Esq., 601
West First Avenue, Suite 503, Spokane, WA 99201. Notices to the Seller shall be
addressed to: Massimiliano Pozzoni, West Chase Center, 2500 City West Blvd.,
Suite 300, Houston, TX 77042, with a copy to Gottbetter & Partners, LLP, 488
Madison Avenue, 12th Floor, New York, NY 10022, Attention: Scott Rapfogel, Esq.

15

--------------------------------------------------------------------------------



Section 7.12     Remedies; Specific Performance. Except as otherwise provided in
this Agreement, any and all remedies expressly conferred upon a party shall be
cumulative with and not exclusive of any other remedy contained in this
Agreement, at law or in equity and the exercise by a party of any one remedy
shall not preclude the exercise of any other remedy. The parties to this
Agreement agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement (without proving actual damages or posting a bond or other security),
this being in addition to any other remedy to which they are entitled at law or
in equity.
 
 
 

 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first above written.
 

    SELLER:                        /s/ Massimiliano Pozzoni  

--------------------------------------------------------------------------------

Massimiliano Pozzoni   Title 


  BUYER:           AMERIPRINT INTERNATIONAL LTD.               By:  /s/ Kevin
Moe  

--------------------------------------------------------------------------------

Name: Kevin Moe   Title: President

 

                /s/ Kevin Moe  

--------------------------------------------------------------------------------

Kevin Moe






17

--------------------------------------------------------------------------------


 